Case 1:18-cv-01553-CMH-JFA Document 13 Filed 04/16/19 Page 1 of 2 PageID# 60



                           UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF VIRGINIA
                                ALEXANDRIA DIVISION


 MALIBU MEDIA, LLC,                                 CASE NO. 1:18-cv-01553-CMH-JFA

                   Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 76.106.123.155,

                    Defendant.


                 PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL
                        WITH PREJUDICE OF JOHN DOE

       PLEASE TAKE NOTICE, Plaintiff has settled this matter with John Doe (“Defendant”)

through his counsel. Pursuant to the settlement agreement’s terms, Plaintiff hereby voluntarily

dismisses Defendant from this action with prejudice. John Doe was assigned the IP Address

76.106.123.155. Pursuant to Fed.R.Civ.P. 41(a)(1)(A)(i) Defendant John Doe has neither

answered Plaintiff’s Complaint nor filed a motion for summary judgment.

       Consistent herewith Plaintiff consents to the Court having its case closed for administrative

purposes.

Dated: April 16, 2019

                                                     By: John C. Decker, II, Esq.
                                                     John C. Decker, II, Esquire (30135)
                                                     Law Offices of John C. Decker, II
                                                     5207 Dalby Lane
                                                     Burke, Virginia 22015
                                                     (703) 503-0254 (ph.)
                                                     (703) 503-2295 (fax)
                                                     E-mail: the.decks@verizon.net




                                                1
Case 1:18-cv-01553-CMH-JFA Document 13 Filed 04/16/19 Page 2 of 2 PageID# 61




                                CERTIFICATE OF SERVICE
        I hereby certify that on April 16, 2019, I electronically filed the foregoing document with
the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record and
interested parties through this system.

                                                     By: John C. Decker, II, Esq.




                                                2
